DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 2, 4, 5, 7-10, and 12-13 (renumbered as claims 1-10) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1, 2, 4, 5, 7-10, and 12-13:
The closest prior art is Portegys et al. (U.S. Patent Application Publication No. 20150026108 A1, hereinafter referred to as Portegys), which teaches
a computer-implemented method of forecasting network resource needs for an enterprise computer system (see Portegys para. 0051 and Fig. 1: the system makes predictions for capacity planning of a server farm 106), wherein the enterprise computer system comprises a plurality of network servers that host computer resources for users of the enterprise computer system (see Portegys para. 0023 and Fig. 1: network servers 106A-106N serve requests from client machines 102A-102N), the method comprising:
(see Portegys para. 0053 and Fig. 1: data store 128), a multivariate time-series (MTS) of performance data for the plurality of network servers (see Portegys para. 0053 and Fig. 3A: the system measures health and load values for servers 106B-106N, measured over predetermined periods of time), wherein the performance data comprise data for a plurality of d performance variables for the plurality of network servers for a series of prior sampling times (see Portegys para. 0053 and Fig. 3A: variables such as “application launch time,” “roundtrip request time,” processor utilization percentage, memory usage, and input-output (I/O) usage are measured over predetermined periods of time);
grouping, by a programmed computer system that is in communication with the computer database system (see Portegys para. 0053 and Fig. 1: capacity prediction and learning server 106A is in communication with data store 128), each of the performance variables of the MTS into two or more performance variable groups, such that each of the performance variables of the MTS belongs to a variable group (see Portegys para. 0053 and Fig. 3A: variables such as  “application launch time,” “roundtrip request time,” processor utilization percentage, memory usage, and input-output (I/O) usage are grouped into the following groups: load measurements 302 or health measurements 303);
computing, by a programmed computer system, predictions of future workloads of the network servers of the enterprise computer system by computing predictions for the variables (see Portegys para. 0070 and Fig. 7B: the system makes predictions of load of the server computers) at one or more future time horizon steps (see Portegys para. 0051: the predicted load is at a future time), wherein computing the predictions comprises:
finding the k nearest neighbors to a reference state of the MTS using a k-nearest neighbor searching algorithm applied to the two or more variable groups (see Portegys para. 0058: K-nearest neighbor technique is applied to variables such as CPU utilization, memory usage, input/output (I/O) usage, etc.); and
computing weighted k nearest neighbors (see Portegys para. 0058: weighted K-nearest neighbor technique is applied); and
determining, by a programmed computer system, a recommended number of network servers needed by the enterprise to be in operational modes to handle resource requests by the users of the enterprise computer system at each of the one or more future time horizon steps based on the computed predications (see Portegys para. 0020: based on the predictions, the system provides dynamic recommendations for provisioning the server farm; and see Portegys para. 0069 and Fig. 1: in an illustrative example, a predicted system health is used to provision additional servers to the server system 106B-106N).

Another prior art reference relied upon is Markopoulou et al. (U.S. Patent Application Publication No. 20110179492 A1, hereinafter referred to as Markopoulou), which teaches
computing a weighted average of k nearest neighbors (see Markopoulou para. 0054: k-nearest neighbors (kNN) model is applied using a weighted average);
wherein finding the k nearest neighbors to the reference state of the MTS (see Markopoulou para. 0054: k-nearest neighbors (kNN) model is applied using a weighted average) comprises:
computing distances between a vector representing a reference state of MTS and each of a plurality of vectors (see Markopoulou para. 0050: distance between vectors is computed) that represent the MTS at prior sampling times, respectively (see Markopoulou para. 0052: time slot defined by times t1 and t2); and
determining the k vectors for prior sampling times that have the smallest distance to the vector representing the reference state of the MTS (see Markopoulou para. 0049-0050: the system determines similarity by determining vectors having the smallest cosine distance).

Another prior art reference relied upon is Kejariwal et al. (U.S. Patent Application Publication No. 20120197626 A1, hereinafter referred to as Kejariwal), which teaches
wherein grouping performance variables comprises:
computing, by a programmed computer system, a correlation matrix indicating the correlation between each pair of performance variables (see Kejariwal para. 0032: a Spearman’s correlation matrix is used to measure the relationship between two continuous random variables; Note that Kejariwal’s correlation matrix is also referred to as a “similarity element,” see Kejariwal para. 0032); and
determining, by the programmed computer system, variable groups based on the correlation matrix using a clustering algorithm (see Kejariwal para. 0034: based on the similarity element, i.e. the correlation matrix, a clustering algorithm is applied to produce similar subsets).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
computing, by a programmed computer system, predictions of future workloads of the network servers of the enterprise computer system by computing predictions for the variables at one or more future time horizon steps, wherein computing the predictions comprises:
            finding the k nearest neighbors to a reference state of the MTS using a k-nearest neighbor searching algorithm applied to the two or more variable groups, wherein finding the k nearest neighbors comprises:
            computing distances between a target feature matrix representing a reference state of the MTS and target feature matrices for each of the m-histories, respectively; and
            determining the k target feature matrices for prior sampling times that have the smallest distance to the target feature matrix representing the reference state of the MTS, wherein each of the k target feature matrices comprises d vectors of m sampling time observations; and
            computing a weighted average of subsequent values of the MTS at a horizon time step h of the k nearest neighbors such that the weighted average yields a cumulative user resource requests for the enterprise computer system at the horizon time step h; and
            determining, by a programmed computer system, a recommended number of network servers needed by the enterprise to be in operational modes to handle resource requests by the users of the enterprise computer system at each of the one or more future time horizon steps based on the computed cumulative user resource requests
 (independent claim 1, and similar limitations of independent claim 9).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163